Case 3:11-cr-00522-AET Document 75 Filed 04/29/20 Page 1 of 1 PagelD: 333

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

CR11-522(AET)
vs.

ORDER EXTENDING
SURRENDER DATE

THOMAS FREY

THIS MATTER having been brought before the Court by defendant Thomas Frey,
through his attorney, David Schafer on April 28, 2020 during a telephonic conference, for an
extension of the surrender date, and the Government having no objection;

IT IS HEREBY ORDERED on this 29th day of April, 2020, that defendant is to self-

surrender to the institution designated by the Bureau of Prisons (FCI Schuylkill) on May 8,

se €Hoaprd

ANNE E. THOMPSON, USDJ

2020 at 1:00 p.m. instead of on May 1, 2020.
